Citation Nr: 1109521	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable initial rating for a right knee strain from October 31, 2001, through October 18, 2005.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee strain from October 19, 2005.

3.  Entitlement to a compensable initial rating for a low back disorder, prior to September 23, 2002.

4.  Entitlement to a compensable initial rating for a low back disorder from September 23, 2002, through September 25, 2003.

5.  Entitlement to a compensable rating for a low back disorder from September 26, 2003, through October 18, 2005.

6.  Entitlement to a disability rating in excess of 20 percent for a low back disorder from October 19, 2005.

7.  Entitlement to an initial rating in excess of 10 percent for a right hip disorder from October 31, 2001, through September 9, 2003.

8.  Entitlement to a disability rating in excess of 20 percent for a right hip disorder from September 10, 2003, through October 18, 2005.

9.  Entitlement to a disability rating in excess of 10 percent for a right hip disorder from October 19, 2005, through March 13, 2006.

10.  Entitlement to a disability rating in excess of 30 percent for a right hip disorder from May 1, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, M.W., and J.Z.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were remanded by the Board in January 2008.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2007, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of that hearing was added to the claims file.  That Veterans Law Judge is no longer with the Board.  In March 2010, the Veteran was offered an opportunity for another hearing before a current Veterans Law Judge; however, he failed to respond to VA, and it is assumed he does not desire a second hearing.  

During the course of this appeal, the Veteran has been granted increased ratings of less than 100 percent for his disabilities of the low back and right knee and hip.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these matters remain in appellate status.  


FINDINGS OF FACT

1.  Prior to October 18, 2005, the Veteran's right knee strain was characterized by flexion to at least 130 degrees, and extension to 0 degrees, without lateral instability or recurrent subluxation.  

2.  Beginning October 19, 2005, the Veteran's right knee strain was characterized by flexion to at least 110 degrees, and extension to 5 degrees, with mild lateral laxity and degenerative joint disease confirmed by X-ray.  

3.  Prior to September 23, 2002, the Veteran's lumbosacral strain was characterized by a full range of motion and no more than slight subjective symptoms.  

4.  From September 23, 2002, to September 25, 2003, the Veteran's lumbosacral strain was characterized by a full range of motion and no more than slight subjective symptoms.  

5.  From September 26, 2003, to October 18, 2005, the Veteran's lumbosacral strain was characterized by a full range of motion and no more than slight subjective symptoms.  

6.  Effective October 19, 2005, the Veteran's lumbosacral strain resulted in forward flexion limited to 40 degrees or greater, with no more than slight neurological impairment and no incapacitating episodes.  

7.  Prior to September 9, 2003, the Veteran's degenerative joint disease of the right hip resulted in flexion to 125 degrees, and abduction to 45 degrees.  

8.  From September 10, 2003, to October 18, 2005, the Veteran's degenerative joint disease of the right hip resulted in flexion to 75 degrees, without ankylosis or flail joint of the hip.  

9.  From October 19, 2005, to March 13, 2006, the Veteran's degenerative joint disease of the right hip resulted in flexion to 74 degrees and abduction to 10 degrees, without ankylosis or flail joint of the hip.  

10.  Effective May 1, 2007, the Veteran's post-operative residuals of a total hip replacement resulted in slight to moderate impairment, characterized by slight limitation of motion and mobility aided by a cane.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating prior to October 18, 2005, for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2010).

2.  The criteria for a disability rating in excess of 10 percent effective October 19, 2005, for a right knee strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2010).

3.  The criteria for a compensable rating prior to September 23, 2002, for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-95 (2002).  

4.  The criteria for a compensable rating between September 23, 2002, and September 25, 2003, for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-95 (2002).  

5.  The criteria for a compensable rating between September 26, 2003, and October 18, 2005, for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-95 (2002).  

6.  The criteria for a disability rating in excess of 20 percent effective October 19, 2005, for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-95 (2002).  

7.  The criteria for a disability rating in excess of 10 percent prior to September 9, 2003, for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2010).  

8.  The criteria for a disability rating in excess of 20 percent between September 9, 2003, and October 18, 2005, for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2010).  

9.  The criteria for a disability rating of 20 percent and no higher between October 19, 2005, and March 13, 2006, for degenerative joint disease of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2010).  

10.  The criteria for a disability rating in excess of 30 percent effective May 1, 2007, for post-operative residuals of a total right hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5250-55 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual history

Upon receipt of his claim, the Veteran was afforded a VA medical examination in April 2002.  He reported falling down a staircase during military service, injuring his back.  Since that time, he has experienced intermittent low back pain.  He also reported chronic pain of his right knee and hip.  He reportedly used a cane on occasion, and was taking medication for his joint pain; however, he denied any surgery.  On physical examination, he walked with a limp favoring the right lower extremity.  His spine was of normal configuration, with no tenderness or back spasm, and displayed a normal range of motion on both active and passive motion.  Forward flexion was to 90 degrees, extension was to 25 degrees, and lateral flexion and extension were to 45 degrees each bilaterally.  Range of motion was without discomfort.  Straight leg raising was negative, and deep tendon reflexes were normal.  He was without evidence of muscle atrophy, loss of strength, undue fatigability, or sensory loss.  His right hip was also normal in appearance, with no signs of inflammation.  Flexion was to 125 degrees, extension to 0 degrees, and lateral and posterior abduction to 45 degrees.  Pain was reported at the extremes of all motion.  The Veteran's right knee was normal in appearance, without inflammation or effusion, with a normal range of motion.  Flexion was to 140 degrees, and extension was to 0 degrees, without any evidence of instability.  X-rays suggested osteoarthritis of the right hip, and essentially normal findings of the knee and lumbosacral spine.  The impression was of a lumbosacral strain, a right knee strain, and degenerative joint disease of the right hip.  

In September 2003, the Veteran underwent a private orthopedic examination of his joints.  Physical examination of the low back was negative for muscle spasm, tenderness, atrophy, or deformity.  Flexion was to 90 degrees, extension to 30 degrees, lateral rotation to 60 degrees bilaterally, and lateral flexion to 45 degrees bilaterally.  Deep tendon reflexes were present and equal, and straight leg raising was negative to 90 degrees.  Sensation and muscle strength were also within normal limits.  Examination of the right hip was negative for tenderness, and no obvious deformity was present.  Moderate crepitus was present with motion.  Flexion was to 110 degrees, extension to 10 degrees, abduction to 40 degrees, adduction to 15 degrees, internal rotation to 15 degrees, and external rotation to 60 degrees.  The right knee displayed no obvious swelling or deformity, with normal alignment.  Flexion was to 130 degrees, and varus and valgus stress testing was within normal limits.  No crepitus was present, and various joint tests were all negative for abnormality.  X-rays indicated bilateral pars defects and slight joint space narrowing of the lumbosacral spine at L5-S1, and moderately severe osteoarthritis of the right hip.  Right knee X-rays were within normal limits.  The impression was of bilateral pars defects of the lumbosacral spine, severe osteoarthritis of the right hip, and a normal right knee.  

In a March 2004 letter, a private health care provider stated the Veteran's osteoarthritis of the right hip was severe and would require a hip replacement in the near future.  He had a marked gait and station deformity, and significantly reduced range of motion.  Subsequent private medical treatment records dated between 2004 and 2005 confirm the Veteran's severe pain of the right hip, with a limp favoring his right side and the need to use a cane to aid mobility.  

Another VA orthopedic examination was afforded the Veteran in October 2004.  He reported continuing right hip and knee pain, worse with use.  He used medication for his pain, and denied any history of surgery of either joint.  He also used a cane to aid mobility.  Regarding his back, he reported frequent low back pain, without numbness in the lower extremities.  He also denied any bowel or bladder dysfunction.  On objective examination, the Veteran walked with a prominent limp favoring the right side.  He reported tenderness on palpation of the right hip, and pain was also noted with range of motion testing.  Flexion was to 75 degrees, extension to 0 degrees, abduction to 20 degrees, adduction to 0 degrees, internal rotation to 0 degrees, and external rotation to 20 degrees.  An additional 10 degrees of flexion was lost due to pain, and weakened movement and excess fatigability were both noted in the right hip.  A leg length discrepancy was noted, with the right leg 1cm shorter than the left.  Atrophy and muscle weakness were also present in the right hip.  The Veteran's right knee was without tenderness on palpation, crepitus, effusion, or warmth.  Laxity was also not present in the ligaments.  Range of motion of the right knee was full, with flexion to 130 degrees and extension to 0 degrees.  No additional limitation of motion due to such factors as pain, weakness, incoordination, or fatigability was noted.  Straight leg raising was negative to 75 degrees, and sensory examination of the lower extremities was within normal limits.  Reflexes of the lower extremities were within normal limits bilaterally.  

Next, the Veteran underwent a VA orthopedic examination in October 2005.  He reported chronic pain of the low back, right hip, and right knee, and used a cane to aid mobility.  He also walked with a limp.  Range of motion of the right hip included flexion to 90 degrees, and internal and external rotation to 25 degrees.  The examiner also stated abduction was not more than 10 degrees but, as both the left and right hip were examined, it is unclear which hip was referenced.  Range of motion of the low back included flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees on the right and 15 degrees on the left, and lateral rotation to 25 degrees bilaterally.  Mild spasm was present in the low back.  Range of motion of the right knee included flexion to 120 degrees and extension to 5 degrees.  Deep tendon reflexes, motor strength, and sensation were all within normal limits in the lower extremities.  

A March 2006 private orthopedic examination noted both the Veteran's gait and posture were abnormal.  His legs were equal in length.  Range of motion testing exhibited flexion to 74 degrees, extension to 14 degrees, adduction to 8 degrees, abduction to 25 degrees, external rotation to 20 degrees and internal rotation to 20 degrees.  Pain was reported at the extremes of motion.  The examiner was unable to determine if such factors as pain, weakness, fatigue, lack of endurance, or incoordination resulted in additional limitation of motion.  Advanced degenerative arthritis of the right hip was confirmed.  

In March 2006, the Veteran was afforded a total hip replacement of the right hip at a VA medical center.  This operation was without complications, and he was discharged later that same month to be followed on an outpatient basis.  

A VA contract orthopedic examination was afforded the Veteran in November 2006.  His pain of the low back, right hip, and right knee was noted to be both chronic and constant, for which he used medication.  Incapacitating episodes involving his right hip, up to 4 times per month, were also reported.  A history of right total hip replacement in March 2006 was noted, without complications and with good recovery.  On physical examination of the right hip, the Veteran had an elevated, well-healed scar across the hip, measuring 12 cm by 1 cm.  No tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hypopigmentation was present at the scar.  His left leg was shorter than the right by 1 cm.  His gait and posture were within normal limits.  Range of motion of the hip included flexion to 90 degrees, extension to 20 degrees, adduction to 10 degrees, abduction to 45 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  Pain was noted at the extremes of motion.  No additional limitation of motion was noted to result from repetitive motion.  Physical examination of the Veteran's right knee revealed tenderness of the right knee joint, without evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of motion.  Range of motion testing of the right knee indicated flexion to 140 degrees and extension to 0 degrees.  No additional limitation of motion was noted to result from repetitive use.  Slight instability of the medial and lateral collateral ligaments was noted, but the anterior and posterior cruciate ligaments were stable.  The lateral and medial menisci were also within normal limits.  Physical examination of the Veteran's thoracolumbar spine revealed radiation of pain with movement and tenderness with palpation.  Muscle spasm was negative, however.  Straight leg raising was positive bilaterally.  No ankylosis was present.  Curvature of the spine was normal, and no signs of intervertebral disc syndrome, with chronic and permanent nerve root involvement, were noted.  Range of motion testing of the lumbosacral spine indicated flexion to 40 degrees, extension to 10 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 25 degrees bilaterally.  No additional limitation of motion was noted to result from repetitive use.  Motor function of the lower extremities was within normal limits, as was sensory function.  Reflexes were 2+ at the knees and ankles bilaterally.  

A November 2006 private X-ray examination of the Veteran's right knee was negative for significant effusion, fracture, lesion, or joint space narrowing; the impression was of a negative study of the knee.  A December 2006 private MRI of the right knee was negative for any tearing of the medial or lateral meniscus.  The cruciate and collateral ligaments were also intact.  

The Veteran testified at a Board hearing at the RO in May 2007.  He stated his disabilities of the low back, right hip, and right knee resulted in constant pain, limited mobility, and significant functional impairment in the performance of daily activities.  Although he has had surgery and been prescribed medication and physical therapy for these disabilities, he has experienced only partial relief from his symptoms.  

Pursuant to the Board's January 2008 remand order, the Veteran was afforded another VA orthopedic examination in February 2008.  His claims file was reviewed in conjunction with the examination.  A history of total hip replacement at a VA medical center in March 2006 was reported.  He denied any history of surgery of the right knee or low back.  Chronic and constant pain of the low back, right hip, and right knee was reported.  The Veteran denied, however, radiculopathy of the low back.  Physical examination of his lumbosacral spine indicated tenderness along the midline of the lumbosacral spine and right paraspinal muscles.  No muscle spasms were observed.  Straight leg raising was negative bilaterally.  Sensory and motor strength testing were both within normal limits.  Range of motion testing of the right hip indicated flexion to 80 degrees, with pain beginning at 75 degrees.  Extension was to 0 degrees.  Abduction was to 20 degrees, and adduction was to 20 degrees.  Internal and external rotation were to 20 degrees each.  Repetitive motion did not result in additional limitation of motion.  Range of motion testing of the right knee indicated flexion to 100 degrees, with pain from 0-20 degrees and beyond 80 degrees.  Extension was to 0 degrees.  No additional limitation of motion resulted from repetitive motion.  

A VA orthopedic examination was next afforded the Veteran in November 2008.  His claims file was reviewed in conjunction with the examination.  A history of total hip replacement at a VA medical center in March 2006 was reported.  He reported chronic low back pain, with daily flare-ups, treated with rest and medication.  He denied any incapacitating episodes.  Some tingling of the lower extremities was reported, along with occasional muscle spasms of the low back.  Bowel or bladder dysfunction was denied.  Regarding his right hip, he reported a recent increase in right hip pain, especially with use.  Review of follow-up treatment records after his March 2006 surgery indicated no extraordinary complications of the right hip.  His right knee pain has also increased recently, especially with use.  The Veteran reported using a cane or walking stick on occasion, especially outside his home.  He was able to walk up to a mile before he had to stop due to pain.  He reported some swelling of the right knee, but denied any instability.  The Veteran was currently employed, but stated his orthopedic disabilities made performing the duties of his current job difficult, and he was looking for other employment.  

Physical examination of the lumbosacral spine indicated tenderness to palpation of the midline of the spine.  Range of motion testing revealed forward flexion to 40 degrees, with pain beginning at 30 degrees, extension to 15 degrees with pain beginning at 10 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 30 degrees on the right and 20 degrees on the left.  No additional limitation of motion was noted due to such factors as pain, lack of endurance, repetitive motion, or incoordination.  Muscle strength of the right lower extremity was within normal limits, and reflexes were 2/3 at the knee and ankle.  Straight leg raising was negative for sciatica.  Degenerative disc disease of the lumbosacral spine was confirmed via prior X-rays of the low back.  Functional impairment secondary to the Veteran's low back disability was described by the examiner as moderately severe.  

Physical evaluation of the right hip indicated a lack of tenderness of the hip to palpation.  A healed surgical scar was present across the hip, approximately 15 cm in length.  The scar was well-healed, with mild numbness at the edges.  Flexion of the right hip was to 85 degrees, with pain beginning at 75 degrees.  Hip extension was to 5 degrees.  Internal rotation was to 20 degrees, with pain beginning at 15 degrees, and external rotation was to 10 degrees.  No additional limitation of motion was noted due to such factors as pain, lack of endurance, repetitive motion, or incoordination.  The Veteran's right lower extremity was noted to be 1 cm longer in length than the left lower extremity.  Right thigh atrophy was present and measured to be 2 cm in decreased circumference.  Functional impairment secondary to the Veteran's right hip disability was described by the examiner as moderate.  

Physical examination of the right knee indicated tenderness to palpation of the right knee along the medial patellofemoral joint.  No swelling or increased warmth was noted, and the right knee ligaments were without laxity.  McMurray's and drawer's tests were negative.  Range of motion testing indicated flexion to 110 degrees and extension to 5 degrees.  Pain was reported to begin at 105 degrees of flexion.  No additional limitation of motion was noted due to such factors as pain, lack of endurance, repetitive motion, or incoordination.  X-rays of the right knee were negative for degenerative changes.  Patellofemoral syndrome was diagnosed.  Functional impairment secondary to the Veteran's right knee disability was described by the examiner as moderate.  

The Board observes that the Veteran has also received both VA and private medical treatment during the pendency of this appeal, resulting in voluminous medical records.  In such situations, the Board must review all evidence of record, but may limit its discussion only to that evidence specifically relevant to the issue on appeal.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Review of the clinical records for the Veteran's VA and private outpatient orthopedic care indicates symptomatology and clinical findings consistent with that reported by the Veteran on the examination reports discussed above.  The Veteran has consistently reported pain of the back, right hip, and right knee, especially with use.  Such pain has impaired his mobility and his ability to perform the general activities of daily life.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In February 2002, March 2006, January 2008, and May 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as the claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the April 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in November 2008.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In May 2007, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

During the pendency of this appeal, the Veteran submitted new evidence directly to the Board, along with a signed waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

III. Increased ratings

The Veteran seeks increased ratings for his service-connected disabilities of the low back, and right knee and hip.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

a.  Right knee

As noted above, the Veteran seeks a compensable rating prior to October 18, 2005, for a right knee strain, and a disability rating in excess of 10 percent thereafter.  Each of these periods will be considered in turn.  The general criteria for the award of an increased rating have already been noted above.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for extension limited to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes that on September 17, 2004, the VA General Counsel issued General Counsel Opinion (VAOPGCPREC) 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board is also cognizant of VAOPGCPREC 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  In the present case, the Veteran has in fact been awarded a separate 10 percent rating under Diagnostic Code 5257, effective November 7, 2006, for lateral laxity of the right knee.  

Considering first the period prior to October 18, 2005, the Veteran has been awarded a noncompensable rating under Diagnostic Code 5260 for this time period.  After considering the totality of the record, as discussed above, the Board finds the preponderance of the evidence to be against a compensable rating for this time period.  According to the April 2002 and October 2004 VA examination reports, as well as the September 2003 private examination report, the Veteran had flexion of the right knee to greater than 45 degrees, and extension in excess of 10 degrees.  Thus, a compensable rating under either Diagnostic Code 5260 or 5261 would not be warranted prior to October 18, 2005.  Additionally, varus and valgus stress testing of the right knee was negative, indicating a separate rating for lateral instability or recurrent subluxation under Diagnostic Code 5257 would also not be warranted.  Therefore, a compensable initial rating for the Veteran's right knee strain prior to October 18, 2005, must be denied.  

Considering next the issue of entitlement to a disability rating in excess of 10 percent commencing October 19, 2005, the Veteran has been awarded a compensable rating under Diagnostic Code 5260 for his right knee disability.  Although the Veteran did not have limitation of motion of the right knee to a compensable degree when examined in October 2005, he was diagnosed with degenerative joint disease at that time, and thus a compensable rating of 10 percent was warranted under Diagnostic Code 5010.  Diagnostic Code 5010, for arthritis due to trauma, in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Review of the totality of the record after October 19, 2005, indicates the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right knee strain, with degenerative joint disease, for this time period.  Examination findings after October 2005 indicate extension to at least 5 degrees, and flexion to at least 110 degrees; neither result would support a compensable rating for limitation of motion of the right knee.  Therefore, a disability rating in excess of 10 percent after October 19, 2005, is not warranted.  

Additionally, no examiner has suggested during the pendency of this appeal that the Veteran experiences additional limitation of motion of the right knee less than that noted above due to such factors as pain, pain on use, fatigability, weakness, or incoordination; thus, an increased rating based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  Also, no examiner has suggested that the Veteran's right knee disability has resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating is warranted.  See Fenderson, 12 Vet. App. at 119.  

Finally, as noted previously, the Veteran has been awarded a separate compensable rating of 10 percent for lateral laxity of the right knee.  As he has not filed a notice of disagreement regarding this determination, review of that rating is not on appeal before the Board.  See 38 U.S.C.A. § 7105.  

In conclusion, the preponderance of the evidence is against a compensable rating prior to October 19, 2005, and in excess of 10 percent effective that same date for the Veteran's right knee strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Low back

The Veteran seeks an increased rating for his service-connected low back disability.  The general criteria for the award of an increased rating has already been noted above, and need not be repeated here.  

During the course of this appeal, the diagnostic criteria for the evaluation of spinal disabilities were modified.  Effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within a January 2004 statement of the case and February 2005 supplemental statement of the case, the Veteran was afforded notice of the revised criteria.  Additionally, his pending appeal was reconsidered in light of the revised criteria thereafter.  Therefore, no prejudice to the veteran exists in the Board's adjudication of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory revisions, Diagnostic Code 5293, for intervertebral disc syndrome, awarded the following: pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation.  Severe intervertebral disc syndrome, with recurring attacks and with intermittent relief, warranted a 40 percent evaluation.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent evaluation, and slight intervertebral disc syndrome warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the revised criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2009).  

The second revision to the diagnostic criteria for spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  These subsequent changes are noted below.  

The Veteran was initially granted service connection under Diagnostic Code 5295, for lumbosacral strain.  Prior to the regulatory changes, Diagnostic Code 5295 provided as follows:

Lumbosacral strain with slight subjective symptoms only	0
Lumbosacral strain manifested by characteristic pain on motion	10
Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position	20
Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under Diagnostic Code 5292.  Under this Code, a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent rating represented the maximum schedular rating under both Diagnostic Codes 5292 and 5293.  

Subsequent to the regulatory changes, lumbosacral strain, degenerative disc disease, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

Considering first entitlement to a compensable rating prior to September 23, 2002, the Board finds that a compensable rating is not warranted for this time period.  According to the April 2002 VA examination report, the Veteran's low back displayed normal range of motion and no orthopedic or neurological deficits at that time.  Additionally, the examiner stated the Veteran's range of motion was without discomfort.  As the Veteran displayed no more than slight subjective symptoms of a lumbosacral strain, with no significant limitation of motion and no indications of intervertebral disc syndrome, a compensable rating under Diagnostic Codes 5292, 5293, or 5295 is not warranted.  

The Board must next consider entitlement to a compensable rating for the period from September 23, 2002, to September 25, 2003.  During this time period, the Veteran's lumbosacral strain may be evaluated under the former criteria for orthopedic disabilities of the spine, or under either the former or revised criteria for intervertebral disc syndrome, whichever warrants a higher evaluation.  

After considering the totality of the record, the Board finds the preponderance of the evidence for the period between September 23, 2002, and September 25, 2003, to be against a compensable rating.  According to the September 2003 private examination report, the Veteran's lumbosacral spine had essentially normal range of motion, without loss of muscle strength or sensation, at that time.  In the absence of limitation of motion or more than slight symptoms of a lumbosacral strain, a compensable rating under former Diagnostic Codes 5292 or 5295 is not warranted.  Additionally, the September 2003 private examination report indicates no neurological deficits, such as loss of sensation or reflexes, due to intervertebral disc syndrome.  Thus, a compensable rating is also not warranted under either the former or revised diagnostic criteria for intervertebral disc syndrome, to include consideration of separate evaluations of the Veteran's chronic orthopedic and neurologic manifestations.  

Next, the Board must consider entitlement to a compensable rating prior to October 18, 2005.  After September 25, 2003, the revised criteria for a lumbosacral strain require, for a 10 percent evaluation, forward flexion limited to 85 degrees; or, combined range of motion of the thoracolumbar spine less than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  As already noted above, the prior diagnostic criteria for lumbosacral strain and intervertebral disc syndrome apply, and will be considered for this time period.  

After consideration of the totality of the record for the period between September 26, 2003, and October 18, 2005, the Board finds the preponderance of the evidence to be against a compensable rating.  Again, the September 2003 private examination was negative for limitation of motion of the lumbosacral spine, and the Veteran was without loss of muscle strength or sensation.  He also did not display any other neurological or orthopedic impairment at that time.  A VA orthopedic examination was afforded the Veteran in October 2004, but was limited to his right hip and knee, and did not reflect any clinical findings regarding his lumbosacral spine.  Thus, the Board finds a compensable rating is not warranted under either the prior or revised spinal criteria for the period between September 26, 2003, and October 18, 2005.  

Effective October 19, 2005, the Veteran was awarded a compensable rating of 20 percent under Diagnostic Code 5237 for his lumbosacral strain.  The preponderance of the evidence is against a 40 percent evaluation, however.  In order to qualify for the next-higher 40 percent evaluation under the general rating formula for diseases and injuries of the thoracolumbar spine, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran has had forward flexion to at least 40 degrees at all times of record, and no examiner has suggested he has the functional equivalent of favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran has reported pain on motion, no examiner has stated that the Veteran experiences additional limitation of motion based on such factors as pain, pain on use, weakness, incoordination, or fatigability.  See DeLuca, 8 Vet. App. at 202.  Considering also the revised criteria for intervertebral disc syndrome, the Veteran has denied incapacitating episodes on his most recent medical examination.  As such, a 40 percent rating under the revised criteria is not in order.  

Additionally, evaluation of the Veteran's lumbosacral strain after October 19, 2005, under the former criteria for spinal disabilities would not result in a higher evaluation.  The Veteran has not displayed severe limitation of motion, listing, or favorable ankylosis of the lumbar spine, or severe neurological impairment due to intervertebral disc syndrome, as would warrant a 40 percent evaluation under the prior spinal criteria.  Finally, inasmuch as the Veteran's current evaluations reflects the highest degree of impairment shown since the date of the grant of a 20 percent evaluation, there is no basis for a staged rating in excess of that already provided in the present case.  See Fenderson, 12 Vet. App. at 119.  

In conclusion, the preponderance of the evidence is against a compensable rating prior to October 19, 2005, and in excess of 20 percent thereafter for the Veteran's lumbosacral strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Right hip

The Veteran seeks an increased rating for his service-connected right hip disability.  The general criteria for the award of an increased rating has already been noted above, and need not be repeated here.  

The Veteran's degenerative joint disease of the right hip was originally rated under Diagnostic Code 5010, for traumatic arthritis.  This Code in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5252 governs limitation of flexion of the thigh.  This Code provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  Under Diagnostic Code 5253, for impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the affected leg, if it cannot toe-out more than 15 degrees.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

During the course of this appeal, the Veteran's hip disability has also been rated under Diagnostic Code 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Considering first entitlement to a disability rating in excess of 10 percent prior to September 9, 2003, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent during this time period.  According to the April 2002 VA examination report, though the Veteran has degenerative joint disease of the right hip confirmed by X-ray report, he does not have flexion of the thigh limited to 30 degrees or abduction limited to 10 degrees, as would warrant a 20 percent disability rating.  He also does not display ankylosis or flail joint of the hip, or malunion of the femur, such that evaluation under other diagnostic criteria for the hip would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  Thus, the Board must deny a disability rating in excess of 10 percent prior to September 9, 2003, for the Veteran's degenerative joint disease of the right hip.  

Next, the Veteran was awarded a 20 percent disability rating under Diagnostic Code 5253, effective from September 10, 2003, to October 18, 2005.  A 20 percent rating represents the maximum schedular rating under Diagnostic Code 5253.  Under Diagnostic Code 5252, a 30 percent evaluation requires flexion limited to 20 degrees or less.  According to the September 2003 VA examination report, however, the Veteran displayed flexion to 110 degrees.  His hip flexion was reduced to 75 degrees on VA examination in October 2004, however.  Although a March 2004 letter from a private examiner described the Veteran's limitation of motion of the right hip as severe, the examiner did not provide clinical findings of such limitation of motion.  Thus, a 30 percent evaluation under Diagnostic Code 5252 is still not warranted.  He also does not display ankylosis or flail joint of the hip, or malunion of the femur, such that evaluation under other diagnostic criteria would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  

The Board also observes that on VA examination in October 2004, the Veteran was found to have a leg length discrepancy, with the right leg 1 cm shorter than the left.  Generally, a separate rating may be granted for a leg length discrepancy resulting from a service-connected disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  A minimum leg length discrepancy of 11/4 inches (3.2 cm) is required for a separate compensable rating under Diagnostic Code 5275, however, and such a discrepancy has not been established for the time period in question.  

Effective October 19, 2005, the Veteran's disability rating for his right hip was reduced to 10 percent, based on the results of the VA orthopedic examination of the same month.  The Board notes that the examiner in October 2005 found abduction of not more than 10 degrees; however, it is unclear in the examination report which hip exhibited such abduction.  Nevertheless, Diagnostic Code 5253 provides a 20 percent rating for abduction lost beyond 10 degrees.  Thus, based on the October 2005 VA examination report, the Board finds a 20 percent disability rating is warranted for this time period.  A disability rating in excess of 30 percent is not warranted, however, as the Veteran's flexion of the right hip was to at least 74 degrees between October 19, 2005, and March 13, 2006.  Thus, a 30 percent evaluation under Diagnostic Code 5252 is not warranted.  He also does not display ankylosis or flail joint of the hip, or malunion of the femur, such that evaluation under other diagnostic criteria would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  

Finally, the Veteran has been awarded a disability rating of 30 percent, effective May 1, 2007, for his right hip disability, now characterized as status post total hip replacement.  This disability is now rated under Diagnostic Code 5054, for hip replacement (prosthesis).  The diagnostic criteria for Diagnostic Code 5054 have already been noted above.  

The Board observes initially that the Veteran was afforded total hip replacement on March 15, 2006.  He was afforded a temporary total rating effective from March 14, 2006, to April 30, 2007, a period in excess of one year.  Thereafter, a disability rating of 30 percent was assigned.  After reviewing the Veteran's post-operative records, the Board finds the preponderance of the evidence to be against a finding of moderately severe impairment, as would warrant a 50 percent rating.  According to the November 2006 and November 2008 VA examination reports, the Veteran's right hip had only slight to moderate limitation of motion, and he remained able to walk on his own.  In November 2008, he reported being able to walk up to one mile, albeit with pain.  The Veteran was noted to use a cane while walking.  On that occasion, a VA examiner characterized the Veteran's right hip impairment as moderate.  Based on the above, the Board finds no more than slight to moderate impairment of the Veteran's right hip, and therefore a 50 percent evaluation under Diagnostic Code 5054 is denied.  The Veteran has also not displayed flexion of the right hip limited to 10 degrees, ankylosis or flail joint of the hip, or malunion of the femur, as would warrant a disability rating in excess of 30 percent under other diagnostic criteria for the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  

Although the Veteran has reported pain on motion of the right hip, no examiner has stated that the Veteran experiences additional limitation of motion based on such factors as pain, pain on use, weakness, incoordination, or fatigability such that a higher disability rating would be warranted for the time periods at issue.  See DeLuca, 8 Vet. App. at 202.  Finally, inasmuch as the Veteran's current evaluations reflects the highest degree of impairment shown since the date of the grant of service connection, there is no basis for staged ratings in excess of that already provided in the present case.  See Fenderson, 12 Vet. App. at 119.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings may be awarded for distinct symptomatology or manifestations of the service-connected disability at issue.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has a surgical scar of the right hip following his March 2006 total hip replacement.  This scar, however, has been described as well-healed and asymptomatic on November 2006 and November 2008 VA examination reports.  Based on these findings, a separate 10 percent rating is not warranted at present under the criteria for skin disabilities.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  

In conclusion, the evidence supports the award of a disability rating of 20 percent and no higher for the period between October 19, 2005, and March 13, 2006 for the Veteran's degenerative joint disease of the right hip.  Otherwise, the preponderance of the evidence is against the award of disability ratings in excess of 10 percent prior to September 10, 2003, in excess of 20 percent prior to March 13, 2006, and in excess of 30 percent effective May 1, 2007.  As a preponderance of the evidence is against the award of an increased rating for these time periods, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran was employed until November 2006, when he left his job due to his medical problems.  The record does not indicate he has returned to employment.  Nevertheless, the record also does not establish that he is unable to obtain or maintain any form of gainful employment secondary to his service-connected disabilities.  Additionally, he has not required extended hospitalization or frequent medical care for his service-connected disabilities during the pendency of this appeal.  Although the Veteran did undergo a lengthy period of post-operative recovery following his March 2006 right hip replacement, he was afforded a total rating for convalescence for a year following that surgical procedure.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for the disabilities at issue is not warranted.  


ORDER

Entitlement to a compensable initial rating prior to October 18, 2005, for a right knee strain is denied.  

Entitlement to a disability rating in excess of 10 percent commencing October 19, 2005, for a right knee strain is denied.  

Entitlement to a compensable rating prior to September 23, 2002, for a lumbosacral strain is denied.  

Entitlement to a compensable rating between September 23, 2002, and September 25, 2003, for a lumbosacral strain is denied.  

Entitlement to a compensable rating between September 26, 2003, and October 18, 2005, for a lumbosacral strain is denied.  

Entitlement to a disability rating in excess of 20 percent effective October 19, 2005, for a lumbosacral strain is denied.  

Entitlement to a disability rating in excess of 10 percent prior to September 9, 2003, for degenerative joint disease of the right hip is denied.  

Entitlement to a disability rating in excess of 20 percent between September 10, 2003, and October 18, 2005, for degenerative joint disease of the right hip is denied.  

Entitlement to a disability rating of 20 percent and no higher between October 19, 2005, and March 13, 2006, for degenerative joint disease of the right hip is granted.  

Entitlement to a disability rating in excess of 30 percent effective May 1, 2007, for post-operative residuals of a total right hip replacement is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


